\DOO'--.]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

FEEED

MCGREGOR W. SCOTT

United States Attorney NOV 28 2018
LAUREL .l. MONTOYA

Assistant United States Attorney c CL RK, u 3 .

2500 Tulare Street, Suite 4401 “‘ST&EQ~ oss)j§ 'cc";q°°.%%`fw
Fresno, CA 93721 m l 1 "=

    

reiephone; (559)497-4000 _
Facsimile: (559) 497-4099 .

 

Attorneys for Plaintiff

United States of Arnerica
1N THE UNITED sTATEs DISTRICT COURT
EAsTERN nis'rRicT oF cALIFoRNIA
UNITED sTATEs oF AMERICA, cAsE No. 11 l 8 |VU 0 0 2 0 2 Ep@ ;_-;~§ du
Plamtiff, UNDER sEAL
v. ~ oRDER sEALrNG DOCUMENTS As sET FoRTH

IN GOVERNMEN'I"S NOTICE
ERICK LIZARRAGA, ET AL.,

Defendant.

 

 

Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
Request to Seal,

IT IS HEREBY ORDERED that the government’s Complaint, Arrest Warrants, and
Government’s Request to Seal and this Order shall be SEALED until further order of this Court.

The Court has considered the factors set forth in Oregonian Publz`shing Co. v. U.S. Distrz'ct Courr
for the District ofOregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the Governrnent’S request, sealing the Cornplaint serves a compelling interest The Court further finds
that, in the absence of closure, the compelling interests identified by Government Would be harmed In
light of the public filing of its request to Seal, the Court further finds that there are no additional
///
///
///

ORDER SEALING DOCUMENTS AS SET FORTH IN
GOVERNMENT’S NO'I`ICE

 

 

 

 

\OOO'--.]O’\Ul-LL)J\\)

10
11
12
13
14
15
16
17
18
19
29
21
22
23
24
25
26
27
28

 

 

alternatives to sealing the Government’s motion pursuant to U.S.S.G 5k1 .1 that Would adequately

protect the compelling interests identified by the Government. §

DATED: November § ,2018 54 ‘D~ s
HON. ERICA P. GRosJaz§N
UNITED STATES MAGISTRATE I[IDGE

ORDER SEALING DocUMENTs As SET FORTH IN
GovERNMENT’s NoTICE

 

